As filed with the Securities and Exchange Commission on September 7, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22653 SYMETRA MUTUAL FUNDS TRUST (Exact name of registrant as specified in charter) 777 108th Ave. NE, Suite 1200, Bellevue, WA 98004 (Address of principal executive offices) (Zip code) Thomas M.Marra 777 108th Ave. NE, Bellevue, WA 98004 (Name and address of agent for service) (800) 796-3872 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2012 Item 1. Reports to Stockholders. Symetra Mutual Funds Trust Semiannual Report (Unaudited) June 30, 2012 Symetra DoubleLine® Total Return Fund Symetra DoubleLine® Emerging Markets Income Fund Symetra Yacktman Focused Fund Symetra DFA U.S. CORE Equity Fund Symetra DFA International CORE Equity Fund Symetra Pension Reserve Fund – 2016 (b. 1942-1947) Symetra Pension Reserve Fund – 2020 (b. 1942-1947) Symetra Pension Reserve Fund – 2024 (b. 1942-1947) Symetra Pension Reserve Fund – 2016 (b. 1948-1952) Symetra Pension Reserve Fund – 2020 (b. 1948-1952) Symetra Pension Reserve Fund – 2024 (b. 1948-1952) Symetra Pension Reserve Fund – 2028 (b. 1948-1952) Symetra Pension Reserve Fund – 2016 (b. 1953-1957) Symetra Pension Reserve Fund – 2020 (b. 1953-1957) Symetra Pension Reserve Fund – 2024 (b. 1953-1957) Symetra Pension Reserve Fund – 2028 (b. 1953-1957) Symetra Pension Reserve Fund – 2020 (b. 1958-1962) Symetra Pension Reserve Fund – 2024 (b. 1958-1962) Symetra Pension Reserve Fund – 2028 (b. 1958-1962) Table of Contents Fund Expenses 2 Summary of Holdings 5 Financial Statements* Symetra DoubleLine® Total Return Fund 8 Symetra DoubleLine® Emerging Markets Income Fund 14 Symetra Yacktman Focused Fund 22 Symetra DFA U.S. CORE Equity Fund 28 Symetra DFA International CORE Equity Fund 35 Symetra Pension Reserve Fund – 2016 (b 1942-1947) 43 Symetra Pension Reserve Fund – 2020 (b 1942-1947) 48 Symetra Pension Reserve Fund – 2024 (b 1942-1947) 53 Symetra Pension Reserve Fund – 2016 (b 1948-1952) 58 Symetra Pension Reserve Fund – 2020 (b 1948-1952) 63 Symetra Pension Reserve Fund – 2024 (b 1948-1952) 68 Symetra Pension Reserve Fund – 2028 (b 1948-1952) 73 Symetra Pension Reserve Fund – 2016 (b 1953-1957) 78 Symetra Pension Reserve Fund – 2020 (b 1953-1957) 83 Symetra Pension Reserve Fund – 2024 (b 1953-1957) 88 Symetra Pension Reserve Fund – 2028 (b 1953-1957) 93 Symetra Pension Reserve Fund – 2020 (b 1958-1962) 98 Symetra Pension Reserve Fund – 2024 (b 1958-1962) Symetra Pension Reserve Fund – 2028 (b 1958-1962) Notes to Financial Statements Other Information Board of Trustees’ Consideration of Investment Advisory Agreement Directory of Service Providers *Financial Statements include the following for each Fund: Schedule of Investments Statement of Assets and Liabilities Statement of Operations Statement of Changes in Net Assets Financial Highlights 1 Fund Expenses Expense Examples June 30, 2012 (Unaudited) As a shareholder of one or more of the Funds, you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including management fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period indicated and held for the entire period from May 30, 2012 (commencement of operations) to June 30, 2012. Actual Expenses The information in the table in the row “Actual Fund Return” provides information about actual account values and actual expenses. You may use the information in these columns together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the row entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information in the table in the row “Hypothetical 5% Return (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and assumed rate of return of 5% per year before expenses, which are not the Funds’ actual returns. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other mutual funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other mutual funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), or redemption fees. Therefore, the information in the row “Hypothetical 5% Return (5% return before expenses)” is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different mutual funds. In addition, if these transactional costs were included, your costs would have been higher. BEGINNING ACCOUNT VALUE ENDING ACCOUNT VALUE ANNUALIZED EXPENSE RATIO EXPENSES PAID DURING THE PERIOD Symetra DoubleLine® Total Return Fund Actual Fund Return* 0.63% Hypothetical 5% Return** 0.63% 2 Fund Expenses Expense Examples June 30, 2012 (Unaudited) (Continued) BEGINNING ACCOUNT VALUE ENDING ACCOUNT VALUE ANNUALIZED EXPENSE RATIO EXPENSES PAID DURING THE PERIOD Symetra DoubleLine® Emerging Markets Income Fund Actual Fund Return* $ $ 0.98% Hypothetical 5% Return** $ $ 0.98% Symetra Yacktman Focused Fund Actual Fund Return* $ $ 1.07% Hypothetical 5% Return** $ $ 1.07% Symetra DFA U.S. CORE Equity Fund Actual Fund Return* $ $ 0.50% Hypothetical 5% Return** $ $ 0.50% Symetra DFA International CORE Equity Fund Actual Fund Return* $ $ 0.69% Hypothetical 5% Return** $ $ 0.69% Symetra Pension Reserve Fund – 2016 (b. 1942-1947) Actual Fund Return* $ $ 0.40% Hypothetical 5% Return** $ $ 0.40% Symetra Pension Reserve Fund – 2020 (b. 1942-1947) Actual Fund Return* $ $ 0.40% Hypothetical 5% Return** $ $ 0.40% Symetra Pension Reserve Fund – 2024 (b. 1942-1947) Actual Fund Return* $ $ 0.40% Hypothetical 5% Return** $ $ 0.40% Symetra Pension Reserve Fund – 2016 (b. 1948-1952) Actual Fund Return* $ $ 0.40% Hypothetical 5% Return** $ $ 0.40% Symetra Pension Reserve Fund – 2020 (b. 1948-1952) Actual Fund Return* $ $ 0.40% Hypothetical 5% Return** $ $ 0.40% Symetra Pension Reserve Fund – 2024 (b. 1948-1952) Actual Fund Return* $ $ 0.40% Hypothetical 5% Return** $ $ 0.40% Symetra Pension Reserve Fund – 2028 (b. 1948-1952) Actual Fund Return* $ $ 0.40% Hypothetical 5% Return** $ $ 0.40% 3 Fund Expenses Expense Examples June 30, 2012 (Unaudited) (Continued) BEGINNING ACCOUNT VALUE ENDING ACCOUNT VALUE ANNUALIZED EXPENSE RATIO EXPENSES PAID DURING THE PERIOD Symetra Pension Reserve Fund – 2016 (b. 1953-1957) Actual Fund Return* $ $ 0.40% Hypothetical 5% Return** $ $ 0.40% Symetra Pension Reserve Fund – 2020 (b. 1953-1957) Actual Fund Return* $ $ 0.40% Hypothetical 5% Return** $ $ 0.40% Symetra Pension Reserve Fund – 2024 (b. 1953-1957) Actual Fund Return* $ $ 0.40% Hypothetical 5% Return** $ $ 0.40% Symetra Pension Reserve Fund – 2028 (b. 1953-1957) Actual Fund Return* $ $ 0.40% Hypothetical 5% Return** $ $ 0.40% Symetra Pension Reserve Fund – 2020 (b. 1958-1962) Actual Fund Return* $ $ 0.40% Hypothetical 5% Return** $ $ 0.40% Symetra Pension Reserve Fund – 2024 (b. 1958-1962) Actual Fund Return* $ $ 0.40% Hypothetical 5% Return** $ $ 0.40% Symetra Pension Reserve Fund – 2028 (b. 1958-1962) Actual Fund Return* $ $ 0.40% Hypothetical 5% Return** $ $ 0.40% * Expenses are equal to each Fund’s annualized expense ratio indicated above, multiplied by the average account value over the period, multiplied by the number of days in most recent fiscal period (31), then divided by the number of days in the fiscal year (366) to reflect the most recent fiscal period. The Funds commenced operations on May 30, 2012. **Hypothetical expenses are equal to the Fund’s annualized expense ratio indicated above, multiplied by the average account value over the period commencing January 1, 2012, multiplied by 182/366 to reflect information had the Funds been in operation for the entire fiscal half year. 4 SUMMARY OF HOLDINGS as of June 30, 2012 (Unaudited) Symetra DoubleLine® Total Return Fund Security Allocation Percentage of Net Assets Agency Mortgage Backed Securities % Non-Agency Collateralized Mortgage Obligation % Short Term Investments % Liabilities in Excess of Other Assets )% Total Net Assets % Symetra DoubleLine® Emerging Markets Income Fund Security Allocation Percentage of Net Assets Foreign Corporate Bonds Brazil % Mexico % Russia % Chile % Malaysia % China % United Arab Emirates % Singapore % Peru % Kazakhstan % India % Qatar % Colombia % Costa Rica % Thailand % Panama % Argentina % Foreign Government Bonds Qatar % South Korea % Mexico % Costa Rica % Brazil % South Africa % Short-Term Investments % Other Assets in Excess of Liabilities % Total Net Assets % Symetra Yacktman Focused Fund Security Allocation Percentage of Net Assets Common Stocks Household Products % Media % Beverages % Health Care Equipment & Supplies % Food & Staples Retailing % Communications Equipment % Software % Pharmaceuticals % Oil, Gas & Consumable Fuels % Capital Markets % Commercial Banks % Diversified Consumer Services % Personal Products % Computers & Peripherals % Health Care Providers & Services % Auto Manufacturers % Short Term Investments % Liabilities in Excess of Other Assets )% Total Net Assets % Symetra DFA U.S. CORE Equity Fund Security Allocation Percentage of Net Assets Common Stocks Information Technology % Financials % Energy % Industrials % Consumer Discretionary % Health Care % Consumer Staples % Materials % Utilities % Telecommunication Services % Mutual Funds % Short-Term Investments % Other Assets in Excess of Liabilities % Total Net Assets % 5 SUMMARY OF HOLDINGS as of June 30, 2012 (Unaudited)(Continued) Symetra DFA International CORE Equity Fund Security Allocation Percentage of Net Assets Common Stocks Financials % Industrials % Energy % Materials % Consumer Discretionary % Consumer Staples % Health Care % Information Technology % Telecommunication Services % Utilities % Mutual Funds % Rights % Short-Term Investments % Other Assets in Excess of Liabilities % Total Net Assets % Symetra Pension Reserve Fund - 2016 (b. 1942-1947) Security Allocation Percentage of Net Assets U.S. Treasury Obligations % U.S. Government Agencies % International Debt % Short-Term Investments % Other Assets in Excess of Liabilities % Total Net Assets % Symetra Pension Reserve Fund - 2020 (b. 1942-1947) Security Allocation Percentage of Net Assets U.S. Treasury Obligations % U.S. Government Agencies % International Debt % Short-Term Investments % Other Assets in Excess of Liabilities % Total Net Assets % Symetra Pension Reserve Fund - 2024 (b. 1942-1947) Security Allocation Percentage of Net Assets U.S. Treasury Obligations % U.S. Government Agencies % International Debt % Short-Term Investments % Other Assets in Excess of Liabilities % Total Net Assets % Symetra Pension Reserve Fund - 2016 (b. 1948-1952) Security Allocation Percentage of Net Assets U.S. Treasury Obligations % U.S. Government Agencies % International Debt % Short-Term Investments % Other Assets in Excess of Liabilities % Total Net Assets % Symetra Pension Reserve Fund - 2020 (b. 1948-1952) Security Allocation Percentage of Net Assets U.S. Treasury Obligations % U.S. Government Agencies % International Debt % Short-Term Investments % Other Assets in Excess of Liabilities % Total Net Assets % Symetra Pension Reserve Fund - 2024 (b. 1948-1952) Security Allocation Percentage of Net Assets U.S. Treasury Obligations % U.S. Government Agencies % International Debt % Short-Term Investments % Other Assets in Excess of Liabilities % Total Net Assets % Symetra Pension Reserve Fund - 2028 (b. 1948-1952) Security Allocation Percentage of Net Assets U.S. Treasury Obligations % U.S. Government Agencies % International Debt % Short-Term Investments % Other Assets in Excess of Liabilities % Total Net Assets % Symetra Pension Reserve Fund - 2016 (b. 1953-1957) Security Allocation Percentage of Net Assets U.S. Treasury Obligations % U.S. Government Agencies % International Debt % Short-Term Investments % Other Assets in Excess of Liabilities % Total Net Assets % 6 SUMMARY OF HOLDINGS as of June 30, 2012 (Unaudited)(Continued) Symetra Pension Reserve Fund - 2020 (b. 1953-1957) Security Allocation Percentage of Net Assets U.S. Treasury Obligations % U.S. Government Agencies % International Debt % Short-Term Investments % Other Assets in Excess of Liabilities % Total Net Assets % Symetra Pension Reserve Fund - 2024 (b. 1953-1957) Security Allocation Percentage of Net Assets U.S. Treasury Obligations % U.S. Government Agencies % International Debt % Short-Term Investments % Other Assets in Excess of Liabilities % Total Net Assets % Symetra Pension Reserve Fund - 2028 (b. 1953-1957) Security Allocation Percentage of Net Assets U.S. Treasury Obligations % U.S. Government Agencies % International Debt % Short-Term Investments % Other Assets in Excess of Liabilities % Total Net Assets % Symetra Pension Reserve Fund - 2020 (b. 1958-1962) Security Allocation Percentage of Net Assets U.S. Treasury Obligations % U.S. Government Agencies % International Debt % Short-Term Investments % Other Assets in Excess of Liabilities % Total Net Assets % Symetra Pension Reserve Fund - 2024 (b. 1958-1962) Security Allocation Percentage of Net Assets U.S. Treasury Obligations % U.S. Government Agencies % International Debt % Short-Term Investments % Other Assets in Excess of Liabilities % Total Net Assets % Symetra Pension Reserve Fund - 2028 (b. 1958-1962) Security Allocation Percentage of Net Assets U.S. Treasury Obligations % U.S. Government Agencies % International Debt % Short-Term Investments % Other Assets in Excess of Liabilities % Total Net Assets % 7 Symetra DoubleLine® Total Return Fund Schedule of Investments June 30, 2012 (Unaudited) Principal Amount Market Value AGENCY MORTGAGE BACKED SECURITIES - 57.0% Federal National Mortgage Association, Series 2005-88 ZC, 5.000%, 10/25/2035 $ $ Series 2009-41 ZA, 4.500%, 06/25/2039 Series 2009-98 DZ, 4.500%, 12/25/2039 Series 2010-132 B, 4.500%, 11/25/2040 Series 2012-72 QZ, 3.500%, 07/25/2042 Federal National Mortgage Association Pass-Thru, Pool AB5459 4.000%, 06/01/2042 Pool AK9438 4.000%, 03/01/2042 Pool AK9439 4.000%, 03/01/2042 Pool MA0919 3.500%, 12/01/2031 Pool MA1039 3.500%, 04/01/2042 (b) Pool MA1068 3.500%, 05/01/2042 (b) Pool MA1117 3.500%, 07/01/2042 TOTAL AGENCY MORTGAGE BACKED SECURITIES (Cost $5,733,640) NON-AGENCY COLLATERALIZED MORTGAGE OBLIGATIONS - 41.3% Citigroup Mortgage Loan Trust, Inc., Series 2004-HYB1 A32, 2.879%, 02/25/2034 (a) Countrywide Alternative Loan Trust, Series 2005-J8 1A5, 5.500%, 07/25/2035 Series 2005-J13 2A4, 5.500%, 11/25/2035 Countrywide Home Loans, Series 2005-HYB8 4A1, 4.867%, 12/20/2035 (a) Homebanc Mortgage Trust, Series 2005-3 A1, 0.486%, 07/25/2035 (a) MLCC Mortgage Investors, Inc., Series 2006-3 1A, 2.696%, 10/25/2036 (a) Residential Accredit Loans, Inc., Series 2006-QS13 1A9, 6.000%, 09/25/2036 Series 2007-QS7 2A1, 6.750%, 06/25/2037 Series 2007-QS11 A1, 7.000%, 10/25/2037 Residential Funding Mortgage Securities Trust, Series 2007-S9 1A1, 6.000%, 10/25/2037 Wachovia Mortgage Loan Trust, LLC, Series 2005-A 2A1, 3.075%, 08/20/2035 (a) Wells Fargo Alternative Loan Trust, Series 2007-PA2 1A1, 6.000%, 06/25/2037 TOTAL NON-AGENCY COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $4,132,540) 8 Symetra DoubleLine® Total Return Fund Schedule of Investments June 30, 2012 (Unaudited) (Continued) Shares Market Value SHORT TERM INVESTMENTS - 16.3% Fidelity Institutional Government Portfolio 0.010% (c) $ TOTAL SHORT TERM INVESTMENTS (Cost $1,638,808) Total Investments (Cost $11,504,988) - 114.6% $ Liabilities in Excess of Other Assets - (14.6)% ) NET ASSETS - 100.0% $ Footnotes: (a) Variable rate security. Rate disclosed as of June 30, 2012 (b) When-issued security (c) Rate quoted is seven-day yield at period end The accompanying notes are an integral part of these financial statements. 9 STATEMENT OF ASSETS AND LIABILITIES Symetra DoubleLine® Total Return Fund June 30, 2012 - (Unaudited) ASSETS: Investments at value (cost $11,504,988) $ Receivables: Dividends and Interest Receivable from Adviser (Note 3) Prepaid expenses Total assets LIABILITIES: Payable to Adviser - Offering Costs Payable for investments purchased Accrued expenses Total liabilities NET ASSETS $ Shares Outstanding Net asset value, offering price and redemption price per share $ COMPOSITION OF NET ASSETS: Paid in capital $ Accumulated undistributed net investment income (loss) Accumulated net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Assets $ The accompanying notes are an integral part of these financial statements. 10 STATEMENT OF OPERATIONS Symetra DoubleLine® Total Return Fund For the Period Ended June 30, 2012* - (Unaudited) INVESTMENT INCOME INCOME Interest income $ Total income EXPENSES Advisory fees (Note 3) Legal fees Trustee fees (Note 3) Administration fees Audit Fees Offering costs Reports to shareholders Registration fees Shareholder servicing fees Custodian fees Other expenses Total operating expenses Less: Expense reimbursement by Adviser ) Net expenses Net investment income (loss) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) on investments Change in net unrealized appreciation/depreciation on investments Net realized and unrealized gain (loss) on investments Net increase (decrease) in net assets resulting from operations $ * Commenced operations on May 30, 2012 The accompanying notes are an integral part of these financial statements. 11 STATEMENT OF CHANGES IN NET ASSETS Symetra DoubleLine® Total Return Fund For the Period Ended June 30, 2012* - (Unaudited) INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS: Net investment income (loss) $ Net realized gain (loss) on investments Change in net unrealized appreciation/depreciation on investments Net increase (decrease) in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS: Net investment income ) Net decrease in net assets resulting from distributions paid ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distribution Cost of shares redeemed - Net increase (decrease) from capital share transactions Total increase (decrease) in net assets NET ASSETS Beginning of period - End of period $ Undistributed net investment income $ CHANGE IN SHARES Shares sold Shares issued on reinvestment of distributions Shares redeemed - Net increase (decrease) in capital shares * Commenced operations on May 30, 2012 The accompanying notes are an integral part of these financial statements. 12 FINANCIAL HIGHLIGHTS Symetra DoubleLine® Total Return Fund For a capital share outstanding throughout the period (Unaudited) Period Ended June 30, 2012(1) Net asset value, beginning of period Income (Loss) from investment operations: Net investment income (loss) Net realized and unrealized gain (loss) on investments Total from investment operations Less distributions: From net investment income (0.03 ) From net realized gain Total distributions (0.03 ) Net asset value, end of period Total return % Ratios/supplemental data: Net assets, end of period (millions) Ratio of expenses to average net assets: Before waivers and reimbursements % Net of waivers and reimbursements % Ratio of net investment income (loss) to average net assets: Net of waivers and reimbursements % Portfolio turnover rate % 1) Commenced operations on May 30, 2012 2) Not Annualized 3) Annualized The accompanying notes are an integral part of these financial statements. 13 Symetra DoubleLine® Emerging Markets Income Fund Schedule of Investments June 30, 2012 (Unaudited) Principal Amount Market Value FOREIGN CORPORATE BONDS - 77.9% Argentina - 1.2% WPE International Cooperatief U.A. 10.375%, 09/30/2020 $ $ Brazil - 12.0% Banco Bradesco S.A. 4.125%, 05/16/2016 Banco do Brasil S.A. 8.500%, 04/20/2021 CCL Finance, Ltd. 9.500%, 08/15/2014 Embraer Overseas, Ltd. 6.375%, 01/15/2020 Minerva Luxembourg S.A. 12.250%, 02/10/2022 NET Servicos de Comunicacao S.A. 7.500%, 01/27/2020 Chile - 7.3% Celulosa Arauco y Constitucion S.A. 4.750%, 01/11/2022 Corporacion Nacional del Cobre de Chile 4.750%, 10/15/2014 Inversiones CMPC S.A. 4.750%, 01/19/2018 China - 6.2% CNOOC Finance 2011, Ltd. 4.250%, 01/26/2021 CNPC General Capital, Ltd. 3.950%, 04/19/2022 Hutchison Whampoa International, Ltd. 4.625%, 01/13/2022 Colombia - 2.2% Pacific Rubiales Energy Corp. 7.250%, 12/12/2021 Costa Rica - 2.0% Instituto Costarricense de Electricidad 6.950%, 11/10/2021 India - 2.5% Reliance Holdings USA, Inc. 5.400%, 02/14/2022 14 Symetra DoubleLine® Emerging Markets Income Fund Schedule of Investments June 30, 2012 (Unaudited) (Continued) Principal Amount Market Value Kazakhstan - 2.6% Tengizchevroil Finance Corp. 6.124%, 11/15/2014 $ $ Malaysia -7.1% Penerbangan BHD 5.625%, 03/15/2016 Prime Holdings Labuan, Ltd. 5.375%, 09/22/2014 Mexico - 8.8% Controladora Comercial Mexicana S.A.B de C.V. 7.000%, 06/30/2018 Grupo KUO S.A.B. de C.V. 9.750%, 10/17/2017 Petroleos Mexicanos 6.625%, 12/28/2015 Telefonos de Mexico S.A.B. 5.500%, 01/27/2015 Panama - 2.0% Banco Latinoamericano de Comercio Exterior S.A. 3.750%, 04/04/2017 Peru - 3.9% Banco de Credito del Peru 4.750%, 03/16/2016 Banco de Credito del Peru 5.375%, 09/16/2020 Corporacion Pesquera Inca S.A.C. 9.000%, 02/10/2017 Qatar - 2.3% Ras Laffan Liquefied Natural Gas Co. 5.298%, 09/30/2020 Russia - 7.3% Gaz Capital S.A. 5.092%, 11/29/2015 Gazprombank OJSC 7.933%, 06/28/2013 VTB Capital S.A. 6.875%, 05/29/2018 15 Symetra DoubleLine® Emerging Markets Income Fund Schedule of Investments June 30, 2012 (Unaudited) (Continued) Principal Amount Market Value Singapore - 4.1% DBS Bank, Ltd. 5.000%, 11/15/2019 $ Oversea-Chinese Banking Corp. 4.250%, 11/18/2019 Thailand - 2.0% PTTEP Australia International Finance, Ltd. 4.152%, 07/19/2015 United Arab Emirates - 4.4% Abu Dhabi National Energy Co. 5.875%, 12/13/2021 Dolphin Energy, Ltd. 5.500%, 12/15/2021 TOTAL FOREIGN CORPORATE BONDS (Cost $7,806,597) FOREIGN GOVERNMENT BONDS - 19.3% Brazil - 3.1% Brazilian Government International Bond 8.000%, 01/15/2018 Costa Rica - 3.1% Costa Rica Government International Bond 6.548%, 03/20/2014 Mexico - 3.3% Mexico Government International Bond 6.625%, 03/03/2015 Qatar - 4.4% State of Qatar 4.500%, 01/20/2022 South Africa - 1.1% South Africa Government International Bond 4.665%, 01/17/2024 South Korea - 4.3% Republic of Korea 5.750%, 04/16/2014 TOTAL FOREIGN GOVERNMENT BONDS (Cost $1,931,485) 16 Symetra DoubleLine® Emerging Markets Income Fund Schedule of Investments June 30, 2012 (Unaudited) (Continued) Shares Market Value SHORT TERM INVESTMENTS - 0.4% Fidelity Institutional Government Portfolio 0.010% (a) $ TOTAL SHORT TERM INVESTMENTS (Cost $44,884) Total Investments (Cost $9,782,966) - 97.6% $ Other Assets in Excess of Liabilities - 2.4% NET ASSETS - 100.0% $ Footnotes: (a) Rate quoted is seven-day yield at period end The accompanying notes are an integral part of these financial statements. 17 STATEMENT OF ASSETS AND LIABILITIES Symetra DoubleLine® Emerging Markets Income Fund June 30, 2012 - (Unaudited) ASSETS: Investments at value (cost $9,782,966) $ Receivables: Securities sold Dividends and Interest Prepaid expenses Total assets LIABILITIES: Payable to Adviser (Note 3) Payable to Adviser - Offering Costs Payable for investments purchased Accrued expenses Total liabilities NET ASSETS $ Shares Outstanding Net asset value, offering price and redemption price per share $ COMPOSITION OF NET ASSETS: Paid in capital $ Accumulated undistributed net investment income Accumulated net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Assets $ The accompanying notes are an integral part of these financial statements. 18 STATEMENT OF OPERATIONS Symetra DoubleLine® Emerging Markets Income Fund For the Period Ended June 30, 2012* - (Unaudited) INVESTMENT INCOME INCOME Interest income $ Total income EXPENSES Advisory fees (Note 3) Legal fees Trustee fees (Note 3) Audit Fees Administration fees Offering costs Shareholder servicing fees Reports to shareholders Registration fees Custodian fees Other expenses Total operating expenses Less: Expense reimbursement by Adviser ) Net expenses Net investment income (loss) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) on investments Change in net unrealized appreciation/depreciation on investments Net realized and unrealized gain (loss) on investments Net increase (decrease) in net assets resulting from operations $ * Commenced operations on May 30, 2012 The accompanying notes are an integral part of these financial statements. 19 STATEMENT OF CHANGES IN NET ASSETS Symetra DoubleLine® Emerging Markets Income Fund For the Period Ended June 30, 2012* - (Unaudited) INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS: Net investment income (loss) $ Net realized gain (loss) on investments Change in net unrealized appreciation/depreciation on investments 89,360 Net increase (decrease) in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS: Net investment income ) Net decrease in net assets resulting from distributions paid ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distribution Cost of shares redeemed - Net increase (decrease) from capital share transactions Total increase (decrease) in net assets NET ASSETS Beginning of period - End of period $ Undistributed net investment income $ CHANGE IN SHARES Shares sold Shares issued on reinvestment of distributions Shares redeemed - Net increase (decrease) in capital shares * Commenced operations on May 30, 2012 The accompanying notes are an integral part of these financial statements. 20 FINANCIAL HIGHLIGHTS Symetra DoubleLine® Emerging Markets Income Fund For a capital share outstanding throughout the period (Unaudited) Period Ended June 30, 2012(1) Net asset value, beginning of period Income (Loss) from investment operations: Net investment income (loss) Net realized and unrealized gain (loss) on investments Total from investment operations Less distributions: From net investment income (0.02 ) From net realized gain Total distributions (0.02 ) Net asset value, end of period Total return % Ratios/supplemental data: Net assets, end of period (millions) Ratio of expenses to average net assets: Before waivers and reimbursements % Net of waivers and reimbursements % Ratio of net investment income (loss) to average net assets: Net of waivers and reimbursements % Portfolio turnover rate % 1) Commenced operations on May 30, 2012 2) Not Annualized 3) Annualized The accompanying notes are an integral part of these financial statements. 21 Symetra Yacktman Focused Fund Schedule of Investments June 30, 2012 (Unaudited) Shares Market Value COMMON STOCKS - 86.3% Auto Manufacturers - 0.3% Toyota Industries Corp. - ADR (a) $ Beverages - 12.1% Coca-Cola Co. (The) PepsiCo, Inc. Capital Markets - 2.1% Bank of New York Mellon Corp. (The) Goldman Sachs Group, Inc. (The) Northern Trust Corp. State Street Corp. Commercial Banks - 2.1% U.S. Bancorp Communications Equipment - 6.1% Cisco Systems, Inc. Corning, Inc. Research In Motion, Ltd. (a) Computers & Peripherals - 1.1% Hewlett-Packard Co. Diversified Consumer Services - 1.6% Apollo Group, Inc., Class A (a) Food & Staples Retailing - 6.4% Sysco Corp. Wal-Mart Stores, Inc. Health Care Equipment & Supplies - 8.6% Becton, Dickinson & Co. C.R. Bard, Inc. Covidien PLC Stryker Corp. Health Care Providers & Services - 0.9% Patterson Cos., Inc. UnitedHealth Group, Inc. Household Products - 15.5% Clorox Co. (The) Colgate-Palmolive Co. Procter & Gamble Co. (The) 22 Symetra Yacktman Focused Fund Schedule of Investments June 30, 2012 (Unaudited) (Continued) Shares Market Value Media - 14.6% Comcast Corp., Class A $ Liberty Interactive Corp., Series A (a) News Corp., Class A Viacom, Inc., Class B Oil, Gas & Consumable Fuels - 2.6% ConocoPhillips Exxon Mobil Corp. Personal Products - 1.6% Avon Products, Inc. Pharmaceuticals - 5.1% Johnson & Johnson Pfizer, Inc. Software - 5.6% Microsoft Corp. TOTAL COMMON STOCKS (Cost $4,714,698) Principal Amount SHORT TERM INVESTMENTS - 13.7% Demand Note - 0.6% U.S. Bancorp 0.0% $ U.S. Treasury Bills - 13.1% 0.0%, 07/12/2012 0.0%, 07/26/2012 0.0%, 11/29/2012 TOTAL SHORT TERM INVESTMENTS (Cost $784,788) Total Investments (Cost $5,499,486) - 100.0% $ Liabilities in Excess of Other Assets - (0.0)% (1,111 ) NET ASSETS - 100.0% $ Footnotes: ADR - American Depository Receipt PLC - Public Limited Company (a) Non-Income Producing The Global industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 23 STATEMENT OF ASSETS AND LIABILITIES Symetra Yacktman Focused Fund June 30, 2012 - (Unaudited) ASSETS: Investments at value (cost $5,499,486) $ Receivables: Dividends and Interest Prepaid expenses Total assets LIABILITIES: Payable to Adviser (Note 3) Payable to Adviser - Offering Costs Payable for Fund shares redeemed 8 Accrued expenses Total liabilities NET ASSETS $ Shares Outstanding Net asset value, offering price and redemption price per share $ COMPOSITION OF NET ASSETS: Paid in capital $ Accumulated undistributed net investment income (loss) ) Accumulated net realized gain (loss) on investments ) Net unrealized appreciation (depreciation) on investments Net Assets $ The accompanying notes are an integral part of these financial statements. 24 STATEMENT OF OPERATIONS Symetra Yacktman Focused Fund For the Period Ended June 30, 2012* - (Unaudited) INVESTMENT INCOME INCOME Dividend income $ Interest income 38 Total income EXPENSES Advisory fees (Note 3) Legal fees Audit Fees Trustee fees (Note 3) Administration fees Offering costs Shareholder servicing fees Reports to shareholders Registration fees Custodian fees Other expenses Total operating expenses Less: Expense reimbursement by Adviser ) Net expenses Net investment income (loss) ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) on investments ) Change in net unrealized appreciation/depreciation on investments Net realized and unrealized gain (loss) on investments Net increase (decrease) in net assets resulting from operations $ * Commenced operations on May 30, 2012 The accompanying notes are an integral part of these financial statements. 25 STATEMENT OF CHANGES IN NET ASSETS Symetra Yacktman Focused Fund For the Period Ended June 30, 2012* - (Unaudited) INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS: Net investment income (loss) $ ) Net realized gain (loss) on investments ) Change in net unrealized appreciation/depreciation on investments Net increase (decrease) in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS: Net investment income - Net decrease in net assets resulting from distributions paid - CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distribution - Cost of shares redeemed ) Net increase (decrease) from capital share transactions Total increase (decrease) in net assets NET ASSETS Beginning of period - End of period $ Undistributed net investment loss $ ) CHANGE IN SHARES Shares sold Shares issued on reinvestment of distributions - Shares redeemed ) Net increase (decrease) in capital shares * Commenced operations on May 30, 2012 The accompanying notes are an integral part of these financial statements. 26 FINANCIAL HIGHLIGHTS Symetra Yacktman Focused Fund For a capital share outstanding throughout the period (Unaudited) Period Ended June 30, 2012(1) Net asset value, beginning of period Income (Loss) from investment operations: Net investment income (loss) (0.00 ) Net realized and unrealized gain (loss) on investments Total from investment operations Less distributions: From net investment income From net realized gain Total distributions Net asset value, end of period Total return 3.80 % Ratios/supplemental data: Net assets, end of period (millions) Ratio of expenses to average net assets: Before waivers and reimbursements 3.81 % Net of waivers and reimbursements 1.07 % Ratio of net investment gain (loss) to average net assets: Net of waivers and reimbursements (0.15 )% Portfolio turnover rate 0.00 % 1) Commenced operations on May 30, 2012 2) Not Annualized 3) Annualized The accompanying notes are an integral part of these financial statements. 27 Symetra DFA U.S. CORE Equity Fund Summary Schedule of Investments June 30, 2012 (Unaudited) Shares Market Value COMMON STOCKS - 79.4% Consumer Discretionary - 9.8% Amazon.com, Inc. (a) $ Comcast Corp. Class A Home Depot, Inc. (The) McDonald’s Corp. Time Warner, Inc. Other Securities * Consumer Staples - 7.1% Coca-Cola Co. (The) Colgate-Palmolive Co. Kraft Foods, Inc. Class A PepsiCo, Inc. Philip Morris International, Inc. Procter & Gamble Co. (The) Wal-Mart Stores, Inc. Other Securities * Energy - 10.6% Apache Corp. Chevron Corp. ConocoPhillips Exxon Mobil Corp. Occidental Petroleum Corp. Schlumberger, Ltd. Other Securities * Financials - 11.1% American Express Co. Bank of America Corp. Citigroup, Inc. Goldman Sachs Group, Inc. (The) U.S. Bancorp Wells Fargo & Co. Other Securities* 28 Symetra DFA U.S. CORE Equity Fund Summary Schedule of Investments June 30, 2012 (Unaudited) (Continued) Shares Market Value Health Care - 9.0% Abbott Laboratories $ Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. UnitedHealth Group, Inc. Other Securities* Industrials - 9.8% 3M Co. Boeing Co. (The) Caterpillar, Inc. General Electric Co. Union Pacific Corp. United Parcel Service, Inc. United Technologies Corp. Other Securities* Information Technology - 13.2% Apple, Inc. (a) Cisco Systems, Inc. EMC Corp. (a) Google, Inc. (a) Intel Corp. International Business Machines Corp. Mastercard, Inc. Class A Microsoft Corp. Oracle Corp. Visa, Inc. Other Securities* Materials - 4.2% Other Securities* Telecommunication Services - 1.5% AT&T, Inc. Verizon Communications, Inc. Other Securities* Utilities - 3.1% Other Securities* TOTAL COMMON STOCKS (Cost $19,898,122) 29 Symetra DFA U.S. CORE Equity Fund Summary Schedule of Investments June 30, 2012 (Unaudited) (Continued) Shares Market Value MUTUAL FUNDS - 20.1% DFA U.S. Small Cap Portfolio (b) $ TOTAL MUTUAL FUNDS (Cost $5,020,413) SHORT TERM INVESTMENTS - 0.4% Fidelity Institutional Government Portfolio 0.010% (c) TOTAL SHORT TERM INVESTMENTS (Cost $110,986) Total Investments (Cost $25,029,521) - 99.9% $ Other Assets in Excess of Liabilities - 0.1% NET ASSETS - 100.0% $ Footnotes (a) Non-income producing security. (b) Affiliated Security. See Note 3. (c) Rate quoted is seven-day yield at period end * Represents the aggregate value, by category, of securities that are not among the largest 50 holdings of the Fund and do not represent more than 1.0% of the net assets of the Fund. Some of the individual Securities within this category may include Non-Income Producing Securities. The Global industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The Fund’s complete Schedule of Investments is avaialble (i) without charge, upon request, by calling 1-800-796-3872; and (ii) on the Commission’s website at http:\\www.sec.gov. The accompanying notes are an integral part of these financial statements. 30 STATEMENT OF ASSETS AND LIABILITIES Symetra DFA U.S. CORE Equity Fund June 30, 2012 - (Unaudited) ASSETS: Investments at value (cost $20,009,108) $ Investments in affiliates at value (cost $5,020,413) (Note 3) Cash Receivables: Dividends and Interest Prepaid expenses Total assets LIABILITIES: Payable to Adviser (Note 3) Payable to Adviser - Offering Costs Accrued expenses Total liabilities NET ASSETS $ Shares Outstanding Net asset value, offering price and redemption price per share $ COMPOSITION OF NET ASSETS: Paid in capital $ Accumulated undistributed net investment income (loss) Net unrealized appreciation (depreciation) on investments Net Assets $ The accompanying notes are an integral part of these financial statements. 31 STATEMENT OF OPERATIONS Symetra DFA U.S. CORE Equity Fund For the Period Ended June 30, 2012* - (Unaudited) INVESTMENT INCOME INCOME Dividend income $ Dividend income from affiliated securities (Note 3) Interest income 23 Total income EXPENSES Advisory fees (Note 3) Legal fees Administration fees Trustee fees (Note 3) Offering costs Audit Fees Custodian fees Reports to shareholders Registration fees Shareholder servicing fees Other expenses Total operating expenses Less: Expense reimbursement by Adviser ) Net expenses Net investment income (loss) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Change in net unrealized appreciation/depreciation on investments Net realized and unrealized gain (loss) on investments Net increase (decrease) in net assets resulting from operations $ * Commenced operations on May 30, 2012 The accompanying notes are an integral part of these financial statements. 32 STATEMENT OF CHANGES IN NET ASSETS Symetra DFA U.S. CORE Equity Fund For the Period Ended June 30, 2012* - (Unaudited) INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS: Net investment income (loss) $ Change in net unrealized appreciation/depreciation on investments Net increase (decrease) in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS: Net investment income ) Net decrease in net assets resulting from distributions paid ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distribution Cost of shares redeemed - Net increase (decrease) from capital share transactions Total increase (decrease) in net assets NET ASSETS Beginning of period - End of period $ Undistributed net investment income $ CHANGE IN SHARES Shares sold Shares issued on reinvestment of distributions Shares redeemed - Net increase (decrease) in capital shares * Commenced operations on May 30, 2012 The accompanying notes are an integral part of these financial statements. 33 FINANCIAL HIGHLIGHTS Symetra DFA U.S. CORE Equity Fund For a capital share outstanding throughout the period (Unaudited) Period Ended June 30, 2012(1) Net asset value, beginning of period Income (Loss) from investment operations: Net investment income (loss) Net realized and unrealized gain (loss) on investments Total from investment operations Less distributions: From net investment income (0.02 ) From net realized gain Total distributions (0.02 ) Net asset value, end of period Total return 3.47 % Ratios/supplemental data: Net assets, end of period (millions) Ratio of expenses to average net assets: Before waivers and reimbursements 1.71 % Net of waivers and reimbursements 0.50 % Ratio of net investment income (loss) to average net assets: Net of waivers and reimbursements 2.15 % Portfolio turnover rate 0.00 % 1) Commenced operations on May 30, 2012 2) Not Annualized 3) Annualized The accompanying notes are an integral part of these financial statements. 34 Symetra DFA International CORE Equity Fund Summary Schedule of Investments June 30, 2012 (Unaudited) Shares Market Value COMMON STOCKS - 69.9% Australia - 5.8% Australia & New Zealand Banking Group, Ltd. $ BHP Billiton, Ltd. Commonwealth Bank of Australia National Australia Bank, Ltd. Wesfarmers, Ltd. Westpac Banking Corp. Other Securities* Austria - 0.1% Other Securities* Belgium - 0.5% Other Securities* Canada - 6.8% Bank of Montreal Canadian Natural Resources, Ltd. Royal Bank of Canada Suncor Energy, Inc. Toronto-Dominion Bank (The) Other Securities* Colombia - 0.1% Other Securities* Denmark - 0.8% Other Securities* Finland - 0.7% Other Securities* France - 4.8% GDF Suez SA Sanofi SA Total SA Other Securities* Germany - 4.8% Allianz SE Daimler AG Deutsche Telekom AG E.ON AG Siemens AG Other Securities* 35 Symetra DFA International CORE Equity Fund Summary Schedule of Investments June 30, 2012 (Unaudited) (Continued) Shares Market Value Hong Kong - 1.4% Other Securities* $ Ireland - 0.4% Other Securities* Israel - 0.2% Other Securities* Italy - 1.4% Eni SpA Other Securities* Japan - 13.9% Honda Motor Co, Ltd. Mitsubishi UFJ Financial Group, Inc. Mizuho Financial Group, Inc. Sumitomo Mitsui Financial Group, Inc. Toyota Motor Corp. Other Securities* Jersey - 0.0% Other Securities* Luxembourg - 0.1% Other Securities* Mexico - 0.0% Other Securities* Netherlands - 3.6% Koninklijke Philips Electronics NV Royal Dutch Shell PLC - ADR Other Securities* New Zealand - 0.1% Other Securities* Norway - 0.7% Other Securities* (d) Singapore - 1.4% Other Securities* Spain - 1.2% Banco Bilbao Vizcaya Argentaria SA Other Securities* 36 Symetra DFA International CORE Equity Fund Summary Schedule of Investments June 30, 2012 (Unaudited) (Continued) Shares Market Value Sweden - 2.4% Telefonaktieboloqet LM Ericsson $ Other Securities* Switzerland - 4.8% ABB, Ltd. Nestle SA Novartis AG Roche Holding AG UBS AG Zurich Insurance Group AG Other Securities* United Arab Emirates- 0.0% Other Securities* United Kingdom - 13.8% AstraZeneca PLC - ADR Barclays PLC - ADR BG Group PLC BHP Billiton PLC - ADR BP PLC - ADR British American Tobacco PLC - ADR GlaxoSmithKline PLC - ADR HSBC Holdings PLC - ADR Rio Tinto PLC - ADR Standard Chartered PLC TESCO PLC Vodafone Group PLC - ADR Other Securities* United States- 0.1% Other Securities* TOTAL COMMON STOCKS (Cost $17,387,704) RIGHTS - 0.0% Spain - 0.0% Other Securities* TOTAL RIGHTS (Cost $940) MUTUAL FUNDS - 29.6% United States - 29.6% DFA International Small Cap Value Portfolio (b) DFA VA International Small Portfolio (a)(b) TOTAL MUTUAL FUNDS (Cost $7,586,431) 37 Symetra DFA International CORE Equity Fund Summary Schedule of Investments June 30, 2012 (Unaudited) (Continued) Shares Market Value SHORT TERM INVESTMENTS - 0.4% United States - 0.4% Fidelity Institutional Government Portfolio 0.010% (c) $ TOTAL SHORT TERM INVESTMENTS (Cost $116,646) Total Investments (Cost $25,091,721) - 99.9% $ Other Assets in Excess of Liabilities - 0.1% NET ASSETS - 100.0% $ Footnotes ADR - American Depository Receipt (a) Non-income producing security. (b) Affiliated Security. See Note 3. (c) Rate quoted is seven-day yield at period end (d) Includes a security that has been deemed illiquid and has been fair valued in good faith by the Board. * Represents the aggregate value, by category, of securities that are not among the largest 50 holdings of the Fund and do not represent more than 1.0% of the net assets of the Fund. Some of the individual Securities within this category may include Non-Income Producing Securities. The Fund’s complete Schedule of Investments is avaialble (i) without charge, upon request, by calling 1-800-796-3872; and (ii) on the Commission’s website at http:\\www.sec.gov. PORTFOLIO DIVERSIFICATION Sectors Percentage Financials 17.1 % Industrials 10.4 % Energy 9.0 % Materials 8.3 % Consumer Discretionary 7.2 % Consumer Staples 5.2 % Health Care 4.8 % Information Technology 2.9 % Telecommunication Services 2.7 % Utilities 2.3 % Total Common Stock 69.9 % Total Mutual Funds 29.6 % Total Rights 0.0 % Short-Term Investments 0.4 % Total Investments 99.9 % Other Assets in Excess of Liabilities 0.1 % Total Net Assets 100.0 % The Global industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 38 STATEMENT OF ASSETS AND LIABILITIES Symetra DFA International CORE Equity Fund June 30, 2012 - (Unaudited) ASSETS: Investments at value (cost $17,505,290) $ Investments in affiliates at value (cost $7,586,431) (Note 3) Foreign currency at value (cost $7,471) Cash Receivables: Dividends and Interest Prepaid expenses Total assets LIABILITIES: Payable to Adviser (Note 3) Payable to Adviser - Offering Costs Accrued expenses Total liabilities NET ASSETS $ Shares Outstanding Net asset value, offering price and redemption price per share $ COMPOSITION OF NET ASSETS: Paid in capital $ Accumulated undistributed net investment income (loss) Accumulated net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net unrealized appreciation (depreciation) on foreign currency transactions Net Assets $ The accompanying notes are an integral part of these financial statements. 39 STATEMENT OF OPERATIONS Symetra DFA International CORE Equity Fund For the Period Ended June 30, 2012* - (Unaudited) INVESTMENT INCOME INCOME Dividend income(1) $ Dividend income from affiliated securities (Note 3) Interest income 25 Total income EXPENSES Advisory fees (Note 3) Legal fees Administration fees Trustee fees (Note 3) Offering costs Audit Fees Custodian fees Reports to shareholders Registration fees Shareholder servicing fees Other expenses Total operating expenses Less: Expense reimbursement by Adviser ) Net expenses Net investment income (loss) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) on foreign currency transactions Change in net unrealized appreciation/depreciation on investments Change in net unrealized appreciation/depreciation on foreign currency Net realized and unrealized gain (loss) on investments Net increase (decrease) in net assets resulting from operations $ * Commenced operations on May 30, 2012 (1) Net of foreign taxes withheld of $3,615 The accompanying notes are an integral part of these financial statements. 40 STATEMENT OF CHANGES IN NET ASSETS Symetra DFA International CORE Equity Fund For the Period Ended June 30, 2012* - (Unaudited) INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS: Net investment income (loss) $ Net realized gain (loss) on foreign currency Change in net unrealized appreciation/depreciation on investments Change in net unrealized appreciation/depreciation on foreign currency Net increase (decrease) in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS: Net investment income ) Net decrease in net assets resulting from distributions paid ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distribution Cost of shares redeemed - Net increase (decrease) from capital share transactions Total increase (decrease) in net assets NET ASSETS Beginning of period - End of period $ Undistributed net investment income $ CHANGE IN SHARES Shares sold Shares issued on reinvestment of distributions Shares redeemed - Net increase (decrease) in capital shares * Commenced operations on May 30, 2012 The accompanying notes are an integral part of these financial statements. 41 FINANCIAL HIGHLIGHTS Symetra DFA International CORE Equity Fund For a capital share outstanding throughout the period (Unaudited) Period Ended June 30, 2012(1) Net asset value, beginning of period Income (Loss) from investment operations: Net investment income (loss) Net realized and unrealized gain (loss) on investments Total from investment operations Less distributions: From net investment income ) From net realized gain Total distributions ) Net asset value, end of period Total return % Ratios/supplemental data: Net assets, end of period (millions) Ratio of expenses to average net assets: Before waivers and reimbursements % Net of waivers and reimbursements % Ratio of net investment income (loss) to average net assets: Net of waivers and reimbursements % Portfolio turnover rate % 1) Commenced operations on May 30, 2012 2) Not Annualized 3) Annualized The accompanying notes are an integral part of these financial statements. 42 Symetra Pension Reserve Fund - 2016 (b. 1942-1947) Schedule of Investments June 30, 2012 (Unaudited) Principal Amount Market Value INTERNATIONAL DEBT - 8.8% Province of British Columbia (a) 7.250%, 09/01/2036 $ $ TOTAL INTERNATIONAL DEBT (Cost $176,523) U.S. GOVERNMENT AGENCIES - 37.5% Federal Farm Credit Bank 4.600%, 06/08/2037 Federal Home Loan Bank 5.500%, 07/15/2036 Federal National Mortgage Association 5.625%, 07/15/2037 Tennessee Valley Authority 5.880%, 04/01/2036 TOTAL U.S. GOVERNMENT AGENCIES (Cost $750,337) U.S. TREASURY OBLIGATIONS - 52.8% U.S Treasury Strip 0.000%, 02/15/2026 TOTAL U.S. TREASURY OBLIGATIONS (Cost $1,070,876) Shares SHORT-TERM INVESTMENTS - 0.3% Invesco Aim STIC Prime Portfolio –Institutional Class 0.056% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $5,590) Total Investments (Cost $2,003,326) - 99.4% $ Other Assets in Excess of Liabilities - 0.6% NET ASSETS - 100.0% $ Footnotes: (a) U.S. Dollar denominated foreign security (b) Rate quoted is seven-day yield at period end The accompanying notes are an integral part of these financial statements. 43 STATEMENT OF ASSETS AND LIABILITIES Symetra Pension Reserve Fund - 2016 (b. 1942-1947) June 30, 2012 - (Unaudited) ASSETS: Investments at value (cost $2,003,326) $ Receivables: Dividends and Interest Receivable from Adviser (Note 3) Prepaid expenses Total assets LIABILITIES: Payable to Adviser - Offering Costs Accrued expenses Total liabilities NET ASSETS $ Shares Outstanding Net asset value, offering price and redemption price per share $ COMPOSITION OF NET ASSETS: Paid in capital $ Accumulated undistributed net investment income (loss) Accumulated net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments ) Net Assets $ The accompanying notes are an integral part of these financial statements. 44 STATEMENT OF OPERATIONS Symetra Pension Reserve Fund - 2016 (b. 1942-1947) For the Period Ended June 30, 2012* - (Unaudited) INVESTMENT INCOME INCOME Interest income $ Total income EXPENSES Advisory fees (Note 3) Audit Fees Administration fees Legal fees Shareholder servicing fees Trustee fees (Note 3) Custodian fees Offering costs Reports to shareholders 73 Registration fees 64 Other expenses 65 Total operating expenses Less: Expense reimbursement by Adviser ) Net expenses Net investment income (loss) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) on investments Change in net unrealized appreciation/depreciation on investments ) Net realized and unrealized gain (loss) on investments ) Net increase (decrease) in net assets resulting from operations $ ) * Commenced operations on May 30, 2012 The accompanying notes are an integral part of these financial statements. 45 STATEMENT OF CHANGES IN NET ASSETS Symetra Pension Reserve Fund - 2016 (b. 1942-1947) For the Period Ended June 30, 2012* - (Unaudited) INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS: Net investment income (loss) $ Net realized gain (loss) on investments Change in net unrealized appreciation/depreciation on investments ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS: Net investment income ) Net decrease in net assets resulting from distributions paid ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distribution Cost of shares redeemed - Net increase (decrease) from capital share transactions Total increase (decrease) in net assets NET ASSETS Beginning of period - End of period $ Undistributed net investment income $ CHANGE IN SHARES Shares sold Shares issued on reinvestment of distributions Shares redeemed - Net increase (decrease) in capital shares * Commenced operations on May 30, 2012 The accompanying notes are an integral part of these financial statements. 46 FINANCIAL HIGHLIGHTS Symetra Pension Reserve Fund - 2016 (b. 1942-1947) For a capital share outstanding throughout the period (Unaudited) Period Ended June 30, 2012(1) Net asset value, beginning of period Income (Loss) from investment operations: Net investment income (loss) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less distributions: From net investment income ) From net realized gain Total distributions ) Net asset value, end of period Total return %) Ratios/supplemental data: Net assets, end of period (millions) Ratio of expenses to average net assets: Before waivers and reimbursements % Net of waivers and reimbursements % Ratio of net investment income (loss) to average net assets: Net of waivers and reimbursements % Portfolio turnover rate % 1) Commenced operations on May 30, 2012 2) Not Annualized 3) Annualized The accompanying notes are an integral part of these financial statements. 47 Symetra Pension Reserve Fund - 2020 (b. 1942-1947) Schedule of Investments June 30, 2012 (Unaudited) Principal Amount Market Value INTERNATIONAL DEBT - 8.8% Province of British Columbia (a) 7.250%, 09/01/2036 $ $ TOTAL INTERNATIONAL DEBT (Cost $176,523) U.S. GOVERNMENT AGENCIES - 37.7% Federal Farm Credit Bank 4.600%, 06/08/2037 Federal Home Loan Bank 5.500%, 07/15/2036 Federal National Mortgage Association 5.625%, 07/15/2037 Tennessee Valley Authority 5.250%, 09/15/2039 TOTAL U.S. GOVERNMENT AGENCIES (Cost $ 752,806) U.S. TREASURY OBLIGATIONS - 52.7% U.S. Treasury Strip 0.000%, 02/15/2030 TOTAL U.S. TREASURY OBLIGATIONS (Cost $1,059,578) Shares SHORT TERM INVESTMENTS - 0.2% Invesco Aim STIC Prime Portfolio–Institutional Class 0.056% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $3,923) Total Investments (Cost $1,992,830) - 99.4% $ Other Assets in Excess of Liabilities - 0.6% NET ASSETS - 100.0% $ Footnotes: (a)U.S. Dollar denominated foreign security (b)Rate quoted is seven-day yield at period end The accompanying notes are an integral part of these financial statements. 48 STATEMENT OF ASSETS AND LIABILITIES Symetra Pension Reserve Fund - 2020 (b. 1942-1947)
